MEMORANDUM **
Hugo Armendariz-Camaeho appeals from his conviction for three counts of bringing in illegal aliens for financial gain and aiding and abetting in violation of 8 U.S.C. § 1324(a)(2)(B)(ii), and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.
Because there is no evidence that Armendariz-Camacho acted in furtherance of *596the “bringing to” crimes prior to the aliens’ arrival at the drop-off and because there is no evidence that Armendariz-Camacho “knowingly and intentionally aided, counseled, commanded, induced or procured [the principal] to commit each element” of the “brings to offense,” our recent case United States v. Lopez holds that he cannot be convicted of bringing in illegal aliens for financial gain. See United States v. Lopez, 484 F.3d 1186, 1200-01 (9th Cir.2007) (en banc) (holding that the crime of bringing an illegal alien to the United States terminates when the initial transporter ceases transporting the alien).
Therefore, viewing the evidence in the light most favorable to the government, any rational juror would have had at least a reasonable doubt as to whether Armendariz-Camacho committed the three “brings to offense[s].” Id. at 1200. We vacate and remand for further proceedings in light of Lopez.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.